Title: James Madison to John Hartwell Cocke, 16 May 1833
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                May 16. 1833
                            
                        
                        I have just recd. from Doctr. Dunglison a letter of which the inclosed is a copy; and I lose no time in
                            making it known to you, as I am doing to the other Visitors—The following is an extract of a private letter which he
                            desires may also be placed before the Visitors.
                        "Professor Davis begs me to express to you officially his desire to occupy my Pavilion and grounds when I
                            leave the University. May I beg of you to let his desire be placed before the Visitors at such time as you may think
                            proper. It will be to my Interest, that he should take possession of it, but this ought not perhaps to be regarded". With
                            great esteem
                        
                            
                                James Madison
                            
                        
                    